Case 18-24070-GLT          Doc 418    Filed 09/25/20 Entered 09/25/20 12:15:04   Desc Main
                                     Document      Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                        ) Case No. 18-24070-GLT
                                               )
 OneJet, Inc.,                                 ) Chapter 7
                                               )
                 Debtor.                       ) Document No.



          NOTICE OF ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

       Please enter the appearance of Donald R. Calaiaro and Calaiaro Valencik on behalf

 of Matthew R. Maguire and the Estate of Patrick J. Maguire in the above-captioned

 proceeding and it is hereby respectfully requested that all notices be sent on behalf of

 Matthew R. Maguire and the Estate of Patrick J. Maguire to the above counsel's address.


                                                   Respectfully Submitted,


 Dated: September 25, 2020                         BY: /s/ Donald R. Calaiaro
                                                   Donald R. Calaiaro, Esquire
                                                   PA I.D. No. 27538
                                                   CALAIARO VALENCIK
                                                   938 Penn Avenue, Suite 501
                                                   Pittsburgh, PA 15222-3708
                                                   (412) 232-0930
                                                   dcalaiaro@c-vlaw.com
